Spear, J.,
(concurring).
I assent to the judgments rendered in these cases, and others of like kind decided at the same time involving the same question, on the principle of stare decisis. The judgment in the Haviland case pronounced June 20, 1893, was rendered by a divided court. It received, at the time of its rendition, neither the assent of my judgment nor my vote, although no formal dissent was entered of record. April 24, 1894, the question was again presented to this court in Sandrock v. Columbus, (51 Ohio St., 317), and the same principle announced, resulting in a reversal of the judgment below.
Time and space are not. taken here to give a statement of the ground of dissent of the minority, for, as it seems to me, such statement would be regarded, using common parlance, as a “back numbereven though it might be possible to demonstrate that some other construction of the statute would have been sounder, more scientific, or more philosophical, or more scholarly. The law was settled long ago; the rule given, admittedly an equitable one, was acquiesced in by the people at large, and by most of the courts of the state, and numerous controversies, in Columbus and other cities, were adjusted and improvements made in consonance with the rule given, on the understanding that the question was settled and ended; and it would seem that it should be so regarded. Stare decisis, et non quieta movere.